DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The submitted information disclosure statement(s) (IDS) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
The following claims are objected to because of informalities, wherein appropriate correction is required:
Claim 2:
1. The claim recites “a condenser conduit, wherein the condensing conduit”, whereas it should instead recite --a condenser conduit, wherein the condenser conduit--, to maintain a consistent nomenclature throughout the claim, and to avoid potential antecedence issues.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As per claim 9, the claim recites the term "approximately", which is a relative term that renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification merely reiterates the use of the term “approximately” to describe various temperatures throughout the system, but without defining what ranges may be considered to infringe on the claimed invention.1 Moreover, the specification merely provides the following statement when describing the aforementioned term: “[t]erms of degree, such as "substantially" or "approximately" are understood by those of ordinary skill to refer to reasonable ranges outside of the given value, for example, general tolerances associated with manufacturing, assembly, and use of the described embodiments.” 2 However, said statement does not describe the requisite degree of what may be considered a “general tolerance” for the claimed temperatures. One of ordinary skill in the art would not be able to ascertain whether the “general tolerance” of the claimed temperatures would encompass a deviation of 1°F, 2°F, 5°F, 10°F, etc., which is evidence of indefiniteness. Appropriate clarification is therefore required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5 and 7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shapiro (US 20080289350 A1).
As per claim 1, Shapiro discloses a refrigeration system (200; see figure 2B) comprising: a primary refrigeration circuit (210) configured to circulate a CO2 primary refrigerant (evident from the first sentence of paragraph 57), the primary refrigeration circuit including a compressor assembly (255), a condenser assembly (condenser coil between 260 and 270), a receiver (250), and one or more refrigeration loads (115) having an evaporator assembly (165); and a secondary refrigeration circuit (205) separate from the primary refrigeration circuit (evident from at least figure 2B) and including a thermal storage unit (130) and a heat exchanger (heat exchanger coil between 222 and 224), the thermal storage unit (130) containing a phase change material (CO2, which is a phase-change material; see at least paragraphs 22 and 38), wherein the secondary refrigeration circuit (205) is in thermal communication with the primary refrigeration circuit (210) through the heat exchanger (at 220), wherein the primary refrigerant (CO2) includes a critical temperature (e.g. 87 °F; see paragraph 37), wherein the primary refrigeration circuit (210) is configured for subcritical operation (as evidenced by at least paragraph 53), wherein the primary refrigeration circuit (210) and the secondary refrigeration circuit (205) are configured such that the phase change material (CO2 from 130) provides cooling via 220) during a first operating condition (e.g. a refrigeration condition for the refrigeration loads 115), and wherein the phase change material (CO2) is configured to maintain subcritical operation of the primary refrigeration circuit (210) during the first operating condition when the primary refrigerant would otherwise be above the critical temperature (evident from at least paragraphs 48, 50 and 53).
As per claim 2, Shapiro discloses wherein the primary refrigeration circuit (210) includes a condenser conduit (145 or 265, which are conduits that are connected to the condenser), wherein the condensing conduit (145 or 265) is in communication with the heat exchanger (via 260 or 270).
	As per claim 5, Shapiro discloses wherein the heat exchanger (coil between 222 and 224) is a discharging heat exchanger (e.g. by discharging heat from 210) and the secondary refrigeration circuit (205) includes a charging heat exchanger (e.g. 225 contains refrigerant to charge the compressors 245, and may also exchange heat with the environment).
	As per claim 7, Shapiro discloses wherein the one or more refrigeration loads (115) includes a low temperature refrigerated merchandiser and a medium temperature refrigerated merchandiser (evident from at least the last sentence of paragraph 47).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shapiro (US 20080289350 A1) in view of Carter (US 20170299228 A1).
	As per claim 4, Shapiro may not explicitly disclose wherein the condenser conduit is connected to an adiabatic cooler in communication with the condenser assembly.
	On the other hand, Carter, directed to a refrigeration system, discloses wherein a condenser conduit (142) is connected to an adiabatic cooler (see paragraph 29) in communication with a condenser assembly (140).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.3 
As per (1), it should be noted that Carter teaches that the condenser assembly (140) can include an adiabatic condenser, such that a setpoint of the condenser assembly may be controlled to facilitate the selective adjusting of the stage of the condenser assembly, and thereby control the capacity of the condenser assembly to condense at least a portion of the compressed gaseous refrigerant (see paragraph 29). As per (2), one of ordinary skill in the art would recognize that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Shapiro and to have modified them with the teachings of Carter, by having the condenser conduit be connected to an adiabatic cooler in communication with the condenser assembly, in order to allow the adjustment of the stage and the capacity of the condenser assembly, as similarly suggested by Carter, without yielding unpredictable results.
	
Allowable Subject Matter
Claims 3, 6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.

Reasons for Allowance
	The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claims 3, 4, 6, 8, 10 and 16.
As per claim 3, there are no prior art references that would substitute or otherwise supplement the teachings of Shapiro to arrive at the claimed invention with regards to having the condenser conduit connected to an inlet conduit via a valve that is positioned between the condenser assembly and the receiver. The closest prior art for this subject matter is Narayanamurthy et al. (US 20090293507 A1), which teaches a valve (186) that is downstream a receiver (190) and a condenser assembly (111), as opposed to a valve that is between a receiver and a condenser assembly, as claimed. Moreover, assuming arguendo, it should be noted that any modifications to Shapiro to arrive at the claimed invention would be based on improper hindsight, and would change the principles of operation thereof. For instance, a review of the primary circuit (210) of Shapiro shows that any modifications to arrive at the claimed invention as recited in claim 3 would have to place a valve between the outlet of the condenser assembly (270) and the receiver (250), which would then provide an obstruction to the refrigerant flow in a manner which may result in detrimental effects to the vapor compression cycle (e.g. pressure losses, flowrate disruptions, etc.), thus rendering Shapiro inoperable for its intended purpose. Therefore, a preponderance of evidence supports the allowability of claim 3.
arguendo, it should be noted that any modifications to Shapiro to arrive at the claimed invention would be based on improper hindsight, and would change the principles of operation thereof. For instance, a review of the refrigeration system (200) of Shapiro shows that any modifications to arrive at the claimed invention as recited in claim 6 would require forming a direct heat exchange relationship between the primary refrigeration circuit (210) and the charging heat exchanger (225) of the secondary refrigeration circuit (205), consequently causing a thermal short-circuit within the system at the inlet of the compressor assembly (245) of said secondary circuit (205), thus rendering Shapiro inoperable for its intended purpose. In other words, providing cooling to the secondary refrigeration circuit (306) at the inlet of the compressor assembly (245) would most likely cause gaseous phase change material to transition to a liquid before entering the compressor assembly, thereby creating floodback conditions which may damage said compressor assembly. Therefore, a preponderance of evidence supports the allowability of claim 6.
As per claim 8, there are no prior art references that would substitute or otherwise supplement the teachings of Shapiro to arrive at the claimed invention with regards to the primary refrigeration circuit being configured for subcritical operation in two ambient temperature ranges, while being configured for transcritical operation in a third ambient temperature range. Although one of ordinary skill in the art could consider relying on an “obvious to try” rationale4 for having a subcritical operation in more than one ambient temperature range, the reliance on said rationale is admonished5 by the fact that what would be obvious is to vary all possible parameters or try arguendo, it should be noted that any modifications to Shapiro to arrive at the claimed invention would be based on improper hindsight, and would change the principles of operation thereof. For instance, a review of the refrigeration system (100 or 200) of Shapiro shows that the system is intended to operate as a multi-stage system (see embodiment of figure 2A and at least paragraph 22), or in a cascade configuration (see embodiment of figure 2b and at least paragraphs 48 and 49). Any modifications to arrive at the claimed invention as recited in claim 8 would require reconfiguring the structural components of the system of Shapiro, most likely yielding unexpected results, which is evidence against a prima facie case of obviousness. Therefore, a preponderance of evidence supports the allowability of claim 8. Claim 9 would be allowable at least by virtue of its dependency, pending correction of the 35 U.S.C. § 112(b) issues.
As per claims 10 and 16, there are no prior art teachings that would otherwise supplement or substitute the teachings of Shapiro to arrive at the claimed invention regarding, inter alia, a thermal storage unit in fluid communication with the condenser assembly and the receiver. Shapiro teaches a cascade embodiment (200; see figure 2B) where the thermal storage unit (130) is not in fluid communication with the condenser assembly (coil between 260 and 270). It should also be noted that the alternate embodiment (100) of Shapiro (see figure 2A) does not have a thermal storage unit that comprises a separate phase-change material from the refrigerant of the vapor compression cycle. Moreover, the intended purpose and operating principles of Shapiro require the specific multi-stage or cascade arrangements as disclosed and described therein. One of arguendo, rearranging and/or replacing the structures of Shapiro to have a thermal storage unit in fluid communication with the condenser assembly and the receiver would change the principles of operation thereof, since it would require completely redesigning the structure of the refrigeration apparatus such that the system provides adequate refrigeration while providing a separate phase-change material for auxiliary cooling. Thus, a preponderance of evidence supports the allowability of claims 10-20. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MIGUEL A DIAZ/Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See paragraphs 26, 28, 44 and 59 of the specification as filed on May 11, 2020.
        2 See last sentence of paragraph 13, id.
        3 See MPEP § 2143.
        4 See MPEP § 2143 (I) (E).
        5 Id., at § 2145 (X) (B).